DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group IV and the composition consisting of 20.5% E-1132, 51.7% R-32 and 27.8% 1234yf in the reply filed on January 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s comments regarding claim scope with regard to the restriction requirement are persuasive.
Claims 8-19 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and embodiments, there being no allowable generic or linking claim. 
Applicant’s elected composition is free of the prior art. The examiner elected a second composition consisting of 40% of E-1132, 20% of R-32 and 40% of 1234yf. This composition is not allowable. See below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over Higashiiue et al., U.S.10,883,745 in view of Sienel et al., US 2008/0184731 A1 and further in view of Fukushima et al., US 2016/0333243 A1. Higashiiue discloses a refrigeration cycle comprising: 
a compressor (11); 
a heat-source-side heat exchanger (14); 

a use-side heat exchanger (12); and 
a decompression mechanism (80) that decompresses, between an inlet (an inlet of heat exchanger 43) and an outlet (an outlet of heat exchanger 42) of the heat-source-side heat exchanger (14; see figure 2), the mixed refrigerant flowing through the heat-source-side heat exchanger (14) that functions as an evaporator (the heat source side heat exchanger 14 functions as an evaporator when the cycle operates in heating operation). Note that flow switching device 15 allows the refrigeration cycle to operate reversibly. The heating medium will be air when the apparatus is used as an air conditioner and a liquid when the apparatus is used as a heater. Counter flow is not specifically disclosed.
At [0024], the Sienel reference teaches that efficiency may be maximized when the heat rejecting heat exchanger is as close as possible to the heat sink fluid entering the heat exchanger, and that individual heat exchanger segments can be circuited to be as counterflow as possible to enhance this effect. It would have been obvious at the time of filing to operate the apparatus of Higashiiue et al with the flow of refrigerant and the flow of a heating medium which exchanges heat with the refrigerant as counter flows to enhance efficiency as motivated by Sienel. A specific refrigerant is not taught.
The Fukushima reference teaches heat transfer compositions which are useful as replacements for R-410A refrigerant (abstract). See Table 11, which teaches suitable compositions, including the second exemplified composition, Example 30, which consists of 40% E-1132, 20% of R-32 and 40% of 1234yf. This is the composition chosen by the examiner. It would have been obvious at the time of filing to use the heat 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over :
Application Number		Claims
16/911,816				1-14
16/911,952				1-24
16/912,003				1-29
16/912,055				1-27
16/912,068				1-40
16/912,112				1-29
16/912,130				1-26
16/912,161				1-29
16/912,166				1-39

16/913,415				1-31
16/913,419				1-37
16/913,448				1-31
16/913,454				1-30
16/913,500				1-28
16/913,506				1-27
16/913,512				1-30
16/913,556				1-26
16/913,589				1-30
16/955,565				1-15
16/993,582				27-31
17/136,514				27-38
17/260,762				1-56
17/260,775				22-66
17/260,838				2-13, 15-17, 19 and
17/260,870				1-48.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of these applications claim compositions, methods of using compositions, or apparatus comprising compositions in amounts which overlap those presently recited. Applicant’s language drawn to apparatus recites apparatus which is obvious over Higashiiue et al. in view of Sienel et al., and further in view of Fukushima et al. as argued in the 103 rejection above.

Allowable Subject Matter
Claims 20-24 are free of the prior art and would be allowable if written in independent form, incorporating the subject matter of the claims which they depend from, provided the double patenting rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the Fukushima reference relied upon above. While it discloses compositions consisting of the recited refrigerants, the compositions motivated by the reference do not overlap in percentages with those recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.

/JOHN R HARDEE/Primary Examiner
Art Unit 1761